Citation Nr: 0014408	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  91-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frozen feet prior to January 12, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right frozen foot, from January 12, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left frozen foot, from January 12, 1998.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946 and from January 1948 to August 1951.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Pittsburgh, 
Pennsylvania.  


REMAND

This case was remanded in May 1999.  At that time the Board 
noted the case history, specifically that the Board had 
denied an evaluation in excess of 10 percent for residuals of 
frozen feet in January 1992.  However, the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and the Court granted a Joint Motion for Remand.  Pursuant 
thereto, the Board remanded the case to the RO in November 
1993 for additional development.  Moreover, during the 
pendency of this appeal, the rating criteria for cold injury 
residuals have undergone amendment, effective January 12, 
1998.  Accordingly, the issues on appeal are as set on the 
first page of this decision.  

In its May 1999 decision, the Board set out a summary medical 
history of the veteran's cold injury and problems claimed 
residual thereto.  The Board specifically noted that the 
evidentiary record raised a question as to whether the 
veteran's identified vascular disease was attributable to his 
service-connected frozen feet.  The Board also cited evidence 
suggesting the possibility of arterial disease attributable 
to the veteran's service-connected frozen feet.  The Board 
thereby ordered a VA examination by a specialist in vascular 
diseases.  The requested remand action was extremely detailed 
and specific, setting out questions pertinent to arterial 
vascular disease, venous disease and frozen feet residuals 
such as pain, numbness, cold sensitivity, arthralgia, tissue 
loss, nail abnormalities, color changes, sensation 
impairment, hyperhidrosis and x-ray abnormalities particular 
to each foot.  The examiner was requested to provide negative 
and positive findings and otherwise comment on the nature, 
severity and etiology of manifested symptomatology.  The 
Board further cautioned the RO to ensure compliance with the 
remand requests.

In July 1999, the veteran presented for a VA examination, 
conducted by Dr. Rhee, whose credentials are set out in the 
claims file.  Dr. Rhee referenced review of the file and set 
out one paragraph of physical examination findings and a one 
paragraph impression, which are as follows:

PHYSICAL EXAMINATION:  On physical 
examination, he is a somewhat anxious 
gentleman who looks older than his stated 
age.  He is only able to walk short 
distances from his scooter to his bed, 
but with extreme pain.  His heart and 
lung examination are within normal 
limits.  His arterial vascular 
examination is difficult because of his 
obesity, but he appears to have good 
perfusion to his feet.  He has palpable 
posterior tibial pulses bilaterally.  He 
has marked venous stasis disease with 
dermal sclerosis of both of his ankle 
regions.  Although there are no frank 
ulcerations, I can see that he clearly 
has venous insufficiency of both of his 
legs.

IMPRESSION:  [The veteran] suffers from 
chronic venous insufficiency probably 
secondary to injury during his automobile 
accident.  I doubt that his symptoms are 
related to the frostbite that he suffered 
during the time that he was in the 
service; however, it is certainly more 
than likely that the pain that he is 
experiencing around his foot and ankle is 
related to his venous stasis disease and 
he should be prescribed a compression 
stocking for this.  If I can be of any 
further assistance, please do not 
hesitate to contact me.

The veteran's attorney expressed dissatisfaction with the 
July 1999 examination report, stating that such did not 
comply with the Board's remand order.  The RO responded with 
copies of Dr. Rhee's credentials, noted that the attorney had 
not given any "medical basis for your contention", and 
concluded that Dr. Rhee was a qualified specialist who had 
"provided an opinion regarding the veteran's condition, and 
we have no reason to come to a contrary conclusion."

In December 1999 the veteran's attorney submitted a letter of 
explanation of reasons for the inadequacy of the July 1999 
examination, in part noting the specificity of the Board's 
remand order and noting that Dr. Rhee did not address all 
issues requested by the Board.  In particular, the attorney 
noted Dr. Rhee's failure to address Dr. Hirsch's statement 
relevant to frostbite causing arterial lesions; his use of 
the word "probably" in determining venous injury secondary 
to the veteran's automobile accident; his failure to comment 
on whether the veteran's condition was worsened by his 
service-connected frozen feet; and the lack of notations 
relevant to skin temperature, numbness, burning, tingling or 
a "woody" feeling in the feet.  The attorney also noted 
that no x-ray examination was conducted.  The attorney 
requested compliance, by the RO, or by the Board, and 
expressed a lack of understanding as to how the RO could feel 
the examination report was compliant.  The Board concurs.  

While the Board expresses regret at the necessity for a 
further remand of this matter, it notes that the veteran 
himself has requested such remand and appears cognizant that 
such will result in further delay.  Moreover, a review of the 
July 1999 examination report shows that such is clearly 
insufficient, not addressing the majority of the Board's May 
1999 remand questions.  Thus, the evidence of record remains 
insufficient for an informed appellate decision.  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).


Accordingly, this case is returned to the RO for the 
following:

1.  The Board will not set out its 
extensive May 1999 remand instructions 
again in entirety, rather it incorporates 
by reference herein that complete 
decision, specifically the examination 
instructions under paragraph two.  The RO 
should return 1) a copy of the Board's 
July 1999 remand; 2) a copy of this 
remand; and 3) the veteran's claims file 
to Dr. Rhee, if that physician is 
available.  Otherwise, the above should 
be provided to another vascular 
specialist for examination and 
preparation of a responsive report.  In 
either case, the completed examination 
report should contain a clear response to 
each of the Board's specific questions.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
rating claims, with consideration of the 
rating criteria pertinent to frozen feet 
in effect prior to and since January 12, 
1998, as well as any other potentially 
applicable rating codes or regulations.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


